Citation Nr: 1204821	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of trauma to the cervical spine, cervical strain-myositis, cervical herniated nucleus pulposus and degenerative disc disease at C6-C7, and cervical spondylosis.

2.  Entitlement to an increased rating in excess of 40 percent for residuals of trauma to the dorsolumbar spine, lumbosacral strain-myositis, lumbosacral bulging disc at L3-L4 level.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982 and served with the U.S. Coast Guard from May 1987 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied an increased rating in excess of 10 percent for the cervical spine disability; granted an increased rating of 40 percent for the lumbar spine disability; and denied entitlement to a TDIU.  

Although the Veteran did not explicitly appeal the denial of entitlement to a TDIU, in August 2011, in support of his claim for higher ratings, he submitted evidence showing that he is currently receiving Social Security Administration (SSA) records.  Thus, the claim for a TDIU is found to be part of his claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.")

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The RO originally granted service connection for the lumbar and cervical spine disabilities in a May 2006 rating decision assigning 10 percent ratings for each spine.  In June 2008, the RO denied an increased rating for the cervical spine but granted an increased rating of 40 percent for the lumbar spine, effective February 15, 2008.  The RO also denied entitlement to a TDIU.

The Veteran seeks entitlement to higher ratings for the spine.  In August 2011, the Veteran submitted to the Board a copy of an award letter from the Social Security Administration (SSA) noting that the Veteran had become disabled under SSA rules in November 2008 and was entitled to disability benefits starting in May 2009.  While the Veteran did not state specifically what disability the SSA benefits were awarded for, there is a reasonable possibility that the SSA records are relevant to the claims on appeal.  For this reasons, the records pertaining to the SSA decision must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The medical evidence also suggests that the Veteran has a separate neurological disability of the lower extremities secondary to his lumbar spine disability.  The Veteran was treated at the VA emergency room in March 2008 complaining of sudden pain in the lumbar area with straightening of the spine that radiated to the inside of the thigh down to the knee causing muscle weakness and the tendency to fall.  He had been using a cane regularly because of this gait insecurity.  A December 2008 VA spinal cord injury consult also notes the Veteran complained of progressive bowel and bladder dysfunction.  It was noted that they would arrange for a urology consult and follow closely.

The Veteran underwent VA examination in March 2008 and April 2010 and was found to have normal muscle strength and sensory examination, as well as 2+ reflexes in the lower extremities; but in April 2010 it was noted that he had radiating pain into the lower extremities.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under and appropriate diagnostic code.  38 C.F.R. § 4.71, General Rating Formula for the Diseases and Injuries of the Spine, Note (1).  Based on the above, the Veteran should be afforded a detailed neurology examination to determine whether he has any separate neurological disability secondary to his lumbar spine disability.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since March 2009.

2.  Obtain complete copies of the Veteran's SSA records including the decision granting disability benefits in November 2008 and all supporting documents.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  After the above development, schedule the Veteran for a VA orthopedic/neurological examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected cervical and lumbar spine disabilities and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's cervical and lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's cervical and lumbar spine disabilities cause instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

(h) Determine whether intervertebral disc syndrome is present in more than one spinal segment, and, if so, whether the effects in each segment are distinct.

(i) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his cervical and/or lumbar spine disabilities?    

(j) If the examiner determines that the Veteran has experienced incapacitating episodes due to his cervical and lumbar spine disabilities, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner should also provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., gastroesophageal reflux disease; status post 10th and 11th rib fracture with costochondritis; benign prostatic hypertrophy; hemorrhoids; residuals of trauma to the cervical spine, cervical strain-myositis, cervical herniated nucleus pulposus and degenerative disc disease at C6-C7, and cervical spondylosis; and residuals of trauma to the dorsolumbar spine, lumbosacral strain-myositis, lumbosacral bulging disc at L3-L4 level) render him unable to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

 The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


